PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/948,193
Filing Date: 8 Sep 2020
Appellant(s): Breezeway Logic LLC



__________________
Paul B. Johnson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant states a. Independent Claim 1—The examiner’s anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, each and every element of the claim.
Appellant argues on page 15 “i. The examiner fails to show how Smith discloses, expressly or inherently, an Internet website provided by the one or more servers and accessed using an internet browser; and a resource selector displayed on the Internet website.”
The Examiner respectfully disagrees. Smith clearly discloses an Internet website provided by the one or more servers and accessed using an internet browser. Smith discloses a web-based collaboration environment for selecting resources (understood as files and folders) provided by one or more servers (0032, 0027). Smith further discloses the web-based collaboration environment is accessible via a web browser (0068). Therefore, the web-based collaboration environment is displayed on a web site. Hence, a resource selector is displayed on the internet website. Smith also clearly discloses the web-based collaboration environment is accessible using a mobile site, i.e. internet website (0038). 
Appellant argues on page 16 that there is no mention of “website”, “web site”, “internet site” or “Internet site”.
The Examiner respectfully disagrees. Smith clearly discloses the web-based collaboration environment is accessible using a mobile site, i.e. internet website (0038). 
Appellant further argues on page 16 that the screenshots are of a mobile device interface and not of “an internet website”.
The Examiner respectfully disagrees.  Smith clearly discloses the web-based collaboration environment is accessible using a mobile site, i.e. internet website, or using a mobile platform (0038). The screenshots in figures 9-13 show the web based collaboration environment using a mobile platform. However, as shown above the web based collaboration environment is also accessible using a mobile site (0038). Therefore, Smith clearly discloses “an Internet website provided by the one or more servers and accessed using an internet browser; and a resource selector displayed on the Internet website” as claimed.
Appellant argues on page 17 that “ii. The examiner fails to show how Smith discloses, expressly or inherently, “the resource selector comprises a link to an original resource . . . the original resource already residing on one of: the computing device; and a file share that is mapped on the computing device.”
The Examiner respectfully disagrees. Smith clearly discloses FIGS. 13A-E depict example screenshots of the user interface of a mobile application used to access a web-based collaboration platform on a tablet device. As shown above the web based collaboration environment can be accessed via mobile site (0038). For example, through the mobile application on the tablet device, a user can access files and folders of the web-based collaboration platform (0099). 
Appellant contends on page 19 that Smith does not disclose that the original resource already residing on one of: the computing device and a file share is mapped on the computing device. Appellant contends the file share is not mapping on the computing device because the link would be to a remote version.
The Examiner respectfully disagrees. The Examiner has addressed the alternative of ‘a file share is mapping on the computing device. Appellants arguments are drawn to editing of various versions of the file. However the files in Smith that are not edited would have the same version on the resource selector and residing on the computing device. The claim requires the original resource to reside on one of the computing device or a file share that is mapped on the computing device. Since files can be accessed for editing and after the editing be uploaded thus mapping to a file share on the computing device (0099). 
Appellant argues on pages 19- 20 that “iii, The examiner fails to show how Smith discloses, expressly or inherently, “wherein the resource selector is configured to, in response to being selected, initiate opening of the original resource locally on the computing device without downloading a copy of the original resource through the browser.”
The Examiner respectfully disagrees. Smith clearly discloses that files are not manually downloaded (0033). Given the broadest reasonable interpretation of the above argued limitation, the claimed limitation requires that the original resource be opened locally on the device without downloading a copy of the original resource through the browser. Hence, a download of the original resource can occur without utilization of a browser and a file can be opened afterwards. Smith clearly discloses that files are automatically downloaded based on preference of the user and therefore not through the browser (0056, 0060, the server manages synchronization and offline content, hence automatic downloads being through the server and not through the browser). Given the broadest reasonable interpretation of the above argued limitation, Smith also discloses creating content, i.e. original resources such as documents, pictures and etc., at the user device (0098). Since the created content, i.e. original resource, resides on the user device, it can be opened locally without use of a browser and without the downloading a copy from the web base collaboration environment. Even in a situation where the files are being synchronized, since the user created the content there would be no need for the modified content be downloaded through the browser. The claim does not exclude the use of unmodified files or folders as being the original resources. Given the broadest reasonable interpretation of the above argued limitation, Smith discloses a preview of files from web based collaboration environment which reads on initiating opening of the original resource without downloading a copy through the browser (0097). Smith make a distinction between a preview of a file and saving the file for offline access (0097), hence the previewed file is not downloaded. 
Appellant argues on page 22 that “iv. The examiner fails to show how Smith discloses, expressly or inherently, wherein the system is configured to open the original resource from an original location regardless of where the original location is located on one of the computing device and the file share.” Appellant contends “the Smith system is not configured to open any original file until it is in a synced folder.”
The Examiner respectfully disagrees. Smith shows creation of files as well as previewing of files without being in a synced folder. The argued limitations requires the system, not the resource selector, to open files from an original location. Smith discloses creating content, i.e. original resources such as documents, pictures and etc., at the user device, thus opening of the original resource from an original location (0098). Therefore original resources on the user device can be opened without being in a synced folder. Smith discloses previewing of the files which are not necessarily in a synced folder. Given the broadest reasonable interpretation of the above argued limitation, Smith discloses a preview of files from web based collaboration environment which reads on initiating opening of the original resource without downloading a copy through the browser (0097). Smith make a distinction between a preview of a file and saving the file for offline access (0097), hence the previewed file is not in a synced folder.
Appellant states b. Dependent Claim 2—The examiner’s anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, each and every element of the claim. 
Appellant argues on page 23 that “i. The examiner’s anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, a file path selector displayed on the Internet website, the file path selector configured to facilitate a user selection of the original location of the original file.”
The Examiner respectfully disagrees. Smith discloses selection of files and folders for offline synchronization and also selection of files for file creation and preview. Given the broadest reasonable interpretation of the above argued limitation, Smith discloses creating content, i.e. original resources such as documents, pictures and etc., at the user device (0098). Since the created content, i.e. original resource, resides on the user device, it can be opened locally and uploaded to the web based collaboration site therefore selection. Smith discloses a preview of files from web based collaboration environment which reads on selection of files. The screen shots provided in figures 9-13 clearly show a list of files folders on the web based collaboration environment which allow for selection of a file; And therefore read a file path selector displayed on the Internet website, the file path selector configured to facilitate a user selection of the original location of the original file.
Appellant argues on page 24 “ii. The examiner’s anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, “wherein the system is configured to open the original file without requiring that the original file be duplicated.””
The Examiner respectfully disagrees. Smith discloses creation of a file and therefore reading on “the system is configured to open the original file without requiring that the original file be duplicated”. Given the broadest reasonable interpretation of the above argued limitation, Smith discloses creating content, i.e. original files such as documents, pictures and etc., at the user device (0098). Since the created content, i.e. original file, resides on the user device, it can be opened locally without duplication.
 Appellant states c. Dependent Claim 3—The examiner’s anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, each and every element of the claim.
Appellant argues on page 25 that i. The examiner’s anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, “a folder path selector displayed on the Internet website, the folder path selector configured to facilitate a user selection of the original location of the original folder.”
The Examiner respectfully disagrees. The Examiner respectfully disagrees. Smith discloses selection of files and folders for offline synchronization and also selection of files for file creation and preview. Given the broadest reasonable interpretation of the above argued limitation, Smith discloses creating content, i.e. original resources such as documents, pictures and etc., at the user device (0098). Since the created content, i.e. original resource, resides on the user device, it can be opened locally and uploaded to the web based collaboration site therefore selection. Smith discloses a preview of files from web based collaboration environment which reads on selection of files. The screen shots provided in figures 9-13 clearly show a list of files and folders on the web based collaboration environment which allow for selection of a file; And therefore read on a folder path selector displayed on the Internet website, the folder path selector configured to facilitate a user selection of the original location of the original folder.
Appellant argues on page 25 that ii. The examiner’s anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, “wherein the system is configured to open the original folder without requiring that the original folder be duplicated.”
The Examiner respectfully disagrees. Smith discloses creation of a folders and subfolders and therefore reading on the system is configured to open the original folder without requiring that the original folder be duplicated. Given the broadest reasonable interpretation of the above argued limitation, Smith discloses creating content, i.e. original files/folders such as documents, pictures, folders and subfolders and etc., at the user device (0098). Since the created content, i.e. original files/folders, reside on the user device, it can be opened locally without duplication. Therefore, Smith clearly discloses wherein the system is configured to open the original folder without requiring that the original folder be duplicated.
 Appellant argues on page 27 d. Dependent Claim 4—The examiner’s anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, “the folder selector is configured to, in response to being selected, initiate opening of the original folder locally on the computing device without downloading a copy of the original folder’s contents.”
The Examiner respectfully disagrees. Smith clearly discloses that files and folders are not manually downloaded (0033). Given the broadest reasonable interpretation of the above argued limitation, the claimed limitation requires that the original folder be opened locally on the device without downloading a copy of the original folder. Smith clearly discloses creation of content including folders and subfolders (0098). Given the broadest reasonable interpretation of the above argued limitation, Smith also discloses creating content, i.e. original resources such as documents, pictures, folders and subfolders and etc., at the user device (0098). Since the created content, i.e. original folders and subfolders, reside on the user device, it can be opened locally without downloading a copy from the web base collaboration environment. Even in a situation where the files/folders are being synchronized, since the user created the content there would be no need for the modified content be downloaded. The claim does not exclude the use of unmodified files or folders as being the original folders. Therefore, Smith clearly discloses the folder selector is configured to, in response to being selected, initiate opening of the original folder locally on the computing device without downloading a copy of the original folder’s contents; there is no need for duplicating/downloading folders in order to open the folders that are residing on the user device.
Appellant argues on page 28 that e. Dependent Claim 5—The examiner’s anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, “wherein the one or more servers comprise a web server, and wherein the local software application opens the original resource in response to one or more communications from the web server.”
The Examiner respectfully disagrees. The above limitation comprises that a local application open the original resource based on a communications from the web server. Given a broad and reasonable interpretation of the above argued limitation, Smith discloses that the host server, which is part of the web based collaboration thus a webserver, detects new content, i.e. original resource, at the host server and notifies the user device (0044). Smith also discloses editing files on the host server by remote applications. Therefore, Smith discloses wherein the one or more servers comprise a web server, and wherein the local software application opens the original resource in response to one or more communications from the web server.
Appellant argues on page 29 that f. Dependent Claim 6 - The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, "file information displayed on the Internet website, the file information corresponding with the original file, the file information comprising an original file location." Appellant also contends that FIGS. 11A-C do not disclose any "file information displayed on the Internet website."
The Examiner respectfully disagrees. Smith clearly discloses the web-based collaboration environment is accessible using a mobile site, i.e. internet website (0038). The interfaces shown FIGS. 13A-E depict example screenshots of the user interface of a mobile application used to access a web-based collaboration platform on a tablet device. Hence, the file information displayed in figures 13A-E relate to file information for files on the internet website. The information displayed shows file/folder name along with date information (Figs. 13A-C). 
Appellant argues on page 30 g. Independent Claim 8 - The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, each and every element of the claim. Accordingly, the examiner has not established a prima facie case of anticipation of claim 8, or appellant has successfully rebutted it, for the same reasons as those supplied above for claim 1. 
The Examiner respectfully disagrees. The same responses to the arguments to claim 1 are also applied to the claim 8.
Appellant argues that claim 8 includes the limitation "wherein the link is created without requiring that the original resource be duplicated." This limitation is not included in claim 1 and therefore, by rejecting claim 8 without addressing this claim language, the examiner commits error by running afoul of In re Wilson, supra, which requires that all words in a claim be considered when determining its patentability.
The Examiner respectfully disagrees. Smith clearly discloses FIGS. 13A-E depict example screenshots of the user interface of a mobile site (0038) used to access a web-based collaboration platform on a tablet device. As shown above the web based collaboration environment can be accessed via mobile site (0038), thus a link without duplication. For example, through the mobile application on the tablet device, a user can access files and folders on the web-based collaboration platform (0099-0100), therefore no duplication of the original resource. It should be noted that all the limitations were considered when determining patentability. Given a broad and reasonable interpretation of the above argued limitation, a user can create a workspace on a host server, e.g. original resource, which is accessible by other users. Since a workspace residing on host server is accessible via a mobile site (0038, 0042-0043), the link is created without requiring that the original resource be duplicated. 
Appellant argues on page 31 that h. Dependent Claim 9-The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, each and every element of the claim.
In making the 35 U.S.C. 102(a)(1) rejection of claim 9 the examiner simply argues at p. 5 that it is rejected for the same reasons as claim 2 without further elaboration. Accordingly, the examiner has not established a prima facie case of anticipation of claim 9, or appellant has successfully rebutted it, for the same reasons as those supplied above for claim 2. Appellant therefore requests the Board to reverse the 102(a)(1) rejection of claim 9.
The Examiner respectfully disagrees. All responses to the arguments for claim 2 above are applied towards claim 9. 
Appellant argues on page 31 that i. Dependent Claim 10-The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, each and every element of the claim.
In making the 35 U.S.C. 102(a)(1) rejection of claim 10 the examiner simply argues at p. 5 that it is rejected for the same reasons as claim 3 without further elaboration. Accordingly, the examiner has not established a prima facie case of anticipation of claim 10, or appellant has successfully rebutted it, for the same reasons as those supplied above for claim 3. Appellant therefore requests the Board to reverse the 102(a)(1) rejection of claim 10.
The Examiner respectfully disagrees. All responses to the arguments for claim 3 above are applied towards claim 10.
Appellant argues on page 31 that j. Dependent Claim 11-The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, each and every element of the claim.
In making the 35 U.S.C. 102(a)(1) rejection of claim 11 the examiner simply argues at p. 5 that it is rejected for the same reasons as claim 4 without further elaboration. Accordingly, the examiner has not established a prima facie case of anticipation of claim 11, or appellant has successfully rebutted it, for the same reasons as those supplied above for claim 4. Appellant therefore requests the Board to reverse the 102(a)(1) rejection of claim 11.
The Examiner respectfully disagrees. All responses to the arguments for claim 4 above are applied towards claim 11.
Appellant states on page 32 that k. Dependent Claim 12 is not argued separately, but is allowable for depending from allowable claim 11.
Hence there is no response to arguments by the Examiner for claim 11.
Appellant states on page 32 that I. Dependent Claim 13-The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, each and every element of the claim.
In making the 35 U.S.C. 102(a)(1) rejection of claim 13 the examiner argues at p. 5-6 that Smith at [0032]-[0033] discloses "wherein the original resource resides on the computing device prior to user selection of the resource selector." This is a misreading of Smith. There is nothing in paras. [0032]-[0033] related to timing of when any resource was located on the computing device. As established above with respect to claim 1, para. [0032] discusses a host server hosting a master copy of a file, and para. [0033] discusses automatically downloading a copy of the file to the local device. This presumably means that, before the user selects any selector on the user interfaces of FIGS. 9A-F or 11A-C, the original resource resided on the host server, not yet on the local device. The paragraphs do not state or imply any situation in which the original resource is already on the local machine prior to the user selecting a resource selector displayed on a website.
The Examiner respectfully disagrees. Given a broad and reasonable interpretation of the above argued limitation, the requirement of the limitation is that the original resource to be on the computer before any user selects the original resource. Smith clearly discloses creating content, i.e. original resources such as documents, pictures and etc., at the user device (0098, Fig. 12A-C), prior to uploading. Since the created content, i.e. original resource, prior to uploading and selection by any user. 
Appellant argues on page 33 that ii. The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, "wherein the system is configured to open the original resource from an original location regardless of where the original location is located on the one of the computing device and the file share."
In making the 35 U.S.C. 102(a)(1) rejection of claim 13 the examiner argues at p. 5-6 that Smith at paras. [0032]-[0033] discloses "wherein the system is configured to open the original resource from an original location regardless of where the original location is located on the one of the computing device and the file share." This is a misreading of Smith. These paragraphs of Smith do not disclose the claim language for the same reasons as are given above for the same language in claim 1. The examiner has thus not met the evidentiary burden necessary to establish a prima facie case of anticipation of claim 13, or appellant has successfully rebutted it, and appellant therefore requests the Board to reverse the 102(a)(1) rejection of claim 13.
The Examiner respectfully disagrees. Smith shows creation of files as well as previewing of files. The argued limitations requires the system, not the resource selector, to open files from an original location. Smith discloses creating content, i.e. original resources such as documents, pictures and etc., at the user device, thus opening of the original resource from an original location (0098). Therefore original resources on the user device can be opened. Smith discloses previewing of the files which are not necessarily in a synced folder. Given the broadest reasonable interpretation of the above argued limitation, Smith discloses a preview of files from web based collaboration environment which reads on initiating opening of the original resource from any location (0097). Smith make a distinction between a preview of a file and saving the file for offline access (0097), hence the previewed file is not in a synced folder and it is not opened locally.
Appellant argues on pages 33-34 that m. Dependent Claim 14-The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, each and every element of the claim.
In making the 35 U.S.C. 102(a)(1) rejection of claim 14 the examiner simply argues at p. 6 that it is rejected for the same reasons as claim 6 without further elaboration. Accordingly, the examiner has not established a prima facie case of anticipation of claim 14, or appellant has successfully rebutted it, for the same reasons as those supplied above for claim 6. Appellant therefore requests the Board to reverse the 102(a)(1) rejection of claim 14.
The Examiner respectfully disagrees. All responses to the arguments for claim 6 above are applied towards claim 14.
Appellant argues on page 34 that n. Dependent Claim 21-The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, "wherein the system is configured to open the original resource without requiring that an original folder, within which the original resource resides, be synchronized with a duplicate of the original folder."
In making the 35 U.S.C. 102(a)(1) rejection of claim 21 the examiner argues at p. 6 that Smith at FIG. 8 element 865 discloses "wherein the system is configured to open the original resource without requiring that an original folder, within which the original resource resides, be synchronized with a duplicate of the original folder." This is a misreading of Smith. In arguing that Smith discloses this the examiner points to step 865 of FIG. 8 as allegedly providing support for the rejection. This is incorrect. At step 840 the system checks whether there is anything changed or new between two folders, and if there is not anything changed or new between the two folders (in other words, if they are already perfect duplicates from prior syncing) then the method ends up at step 865 "No Sync." Thus the system arrives at step 865 "No Sync" only if syncing already happened previously, and step 865 accordingly does not support the examiner's argument. Smith requires synchronization with a duplicate-in FIG. 8 step 865 the synchronization step has simply already occurred.
The Examiner respectfully disagrees. It should be noted that there is no mention of synchronization, sync or syncing in the originally filed instant application. Given a broad and reasonable interpretation of the above limitation, the original resource has to be opened without a folder where the original resource is located, be synchronized or downloaded. Smith also discloses creating content, i.e. original resources such as documents, pictures and etc., at the user device (0098). Since the created content, i.e. original resource, resides on the user device, it can be opened locally without use of a browser and without the downloading a copy from the web base collaboration environment, hence no synchronization. Appellant also states that syncing has occurred prior to reaching step 865 for no sync. The Examiner respectfully disagrees. There is no mention of a syncing already occurring prior to reaching the step 865 for no syncing. Please see above responses for arguments regarding duplication and downloading of content and folders.
Appellant argues on page 35 that o. Dependent Claim 22-The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, "wherein the link to the original resource is created without requiring that the original  resource be synchronized with a duplicate of the original  resource."
In making the  35  U.S.C.  102(a)(1)  rejection of claim  22 the  examiner argues at  p.  6 that Smith at  [0032] discloses "wherein the  link to the original  resource  is created without requiring that the original  resource  be synchronized with a duplicate of the  original resource." This is a misreading of Smith. As established above with respect to claim  1, the Smith system is a synchronization and collaboration system that  requires duplication-indeed it cannot function for its main purposes (multi-user collaboration and offline editing) without duplication.
The Examiner respectfully disagrees. It should be noted that there is no mention of synchronization, sync or syncing in the originally filed instant application. Smith clearly discloses FIGS. 13A-E depict example screenshots of the user interface of a mobile site (0038) used to access a web-based collaboration platform on a tablet device, therefore access to the files. As shown above the web based collaboration environment can be accessed via mobile site (0038), thus a link without duplication and synchronization. For example, through the mobile application on the tablet device, a user can access files and folders on the web-based collaboration platform (0099-0100), therefore no duplication of the original resource. Smith discloses previewing of the files which are not necessarily in a synced folder, hence a link exists for a file which is previewed without syncing. Given the broadest reasonable interpretation of the above argued limitation, Smith discloses a preview of files from web based collaboration environment which reads on initiating opening of the original resource without downloading a copy through the browser (0097), hence no syncing and duplication. Smith makes a distinction between a preview of a file and saving the file for offline access (0097), hence the previewed file is not in a synced folder, hence no syncing of a file and no duplication of a file.
Appellant argues on pages 36-37 that p. Dependent Claim 23-The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, "wherein the link to the original resource is created without uploading the original resource from the one of the computing device and the file share."
In making the 35 U.S.C. 102(a)(1) rejection of claim 23 the examiner argues at p. 6 that Smith at [0032] and [0053] discloses "wherein the link to the original resource is created without uploading the original resource from the one of the computing device and the file share." This is a misreading of Smith. As established above with respect to claim 1, the Smith system is a synchronization and collaboration system that requires duplication-indeed it cannot function for its main purposes (multi-user collaboration and offline editing) without duplication. Therefore, it is not reasonable to argue that the Smith system creates a link to an original resource without also uploading the original resource from the computing device or file share to create a synchronized duplicate. Synchronization systems such as Smith simply do not provide links to documents except those that are synchronized, and if they are synchronized from an original resource on a computing device or file share then they are uploaded to provide a duplicate for synchronization. In arguing that Smith discloses the claim elements the examiner points to paras. [0032] and [0053] without any explanation. Para. [0032] does state that the host server allows users to access files from their user devices, but para. [0033] implies that the files are automatically downloaded to the user device, and the many citations to Smith given above with respect to claim 1 further establish that Smith requires uploading/downloading, synchronization and duplication in order to function for its main purposes. It is unclear how para. [0053] can provide support for the examiner's position and the examiner gives no explanation except to cite the paragraph. Para. [0053] discusses an online collaboration environment that is cloud-based and includes the word "synchronization" seven times. If the original file to be synchronized is originally on a local device or file share then it would have to be uploaded to the host server to create the duplicate. Even if the original file was originally created on line at the host server, the system (as described with respect to claim 1) downloads local copies to the user devices and, in order for the synchronization to even function, the system has to upload changes from individual user devices to the host server or else there is no collaboration/synchronization. In uploading any such changes the system would have to upload the resource from a computing device or file share. Accordingly, the argument that Smith discloses the creation of a link to an original resource without  uploading the original resource from the one of the computing device and the file share is without merit-Smith requires such uploading in order to function for its main purposes of multi-user collaboration and synchronization.
The Examiner respectfully disagrees. Smith clearly discloses FIGS. 13A-E depict example screenshots of the user interface of a mobile site (0038) used to access a web-based collaboration platform on a tablet device. Smith discloses a multiuser environment, hence not all links are created by users that access the original resource on the host server through the mobile website. As shown above the web based collaboration environment can be accessed via mobile site (0038), thus a link without duplication or synchronization. For example, through the mobile application on the tablet device, a user can access files and folders on the web-based collaboration platform (0099-0100), therefore no duplication of the original resource. Given a broad and reasonable interpretation of the above argued limitation, a user can create a workspace, i.e. the original resource, on a host server which is accessible by other users. Since a workspace residing on host server is accessible via a mobile site (0038, 0042-0043), the link is created without requiring that the original resource be duplicated, downloaded or synchronized.
Appellant argues on page 38 that q. Dependent Claim 24-The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, each and every element of the claim.
Appellant contends that i. The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, "displaying one or more selectors on the Internet website configured to: open a resource explorer local to the computing device, wherein the resource explorer comprises one of a file explorer and a folder explorer."
In making the 35 U.S.C. 102(a)(1) rejection of claim 24 the examiner argues at p. 6-7 that Smith at [0032] and FIG. 11 discloses "displaying one or more selectors on the Internet website configured to: open a resource explorer local to the computing device, wherein the resource explorer comprises one of a file explorer and a folder explorer." This is a misreading of Smith. Smith at [0032] discusses that the user can use any application available on the device 102 to access or edit the file, but says absolutely nothing about the system displaying a selector that opens a local file explorer or folder explorer. 
The Examiner respectfully disagrees. Smith clearly discloses an Internet website provided by the one or more servers and accessed using an internet browser. Smith discloses a web-based collaboration environment for selecting resources (understood as files and folders) provided by one or more servers (0032, 0027). Smith further discloses the web-based collaboration environment is accessible via a web browser (0068). Therefore, the web-based collaboration environment is displayed on a web site. Hence, a resource selector is displayed on the internet website. Smith also clearly discloses the web-based collaboration environment is accessible using a mobile site, i.e. internet website (0038). Smith shows creation of files as well as previewing of files which are accessible by users. Smith discloses previewing of the files which are not necessarily in a synced folder. The Examiner respectfully disagrees. Smith clearly discloses FIGS. 13A-E depict example screenshots of the user interface of a mobile site (0038) used to access a web-based collaboration platform on a tablet device. Given the broadest reasonable interpretation of the above argued limitation, Smith discloses a preview of files from web based collaboration environment which shows an interface that can open folders and files(0097), thus exploring of files and folders.
Appellant argues on page 40 that r. Dependent Claim 25-The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, "displaying one or more selectors on the Internet website that, when selected, are configured to allow searching for a location of, and opening locally, any file already residing on the computing device."
In making the 35 U.S.C. 102(a)(1) rejection of claim 25 the examiner argues at p. 7 that Smith at FIG. 11 (search icon) and FIG. 13C discloses "displaying one or more selectors on the Internet website that, when selected, are configured to allow searching for a location of, and opening locally, any file already residing on the computing device." This is a misreading of Smith. As established above with respect to claim 1, FIGS. 11A-C disclose a mobile application, not an Internet website. Para. [0015] discloses that FIGS. 13A-E similarly depict screenshots of a user interface of a mobile application, not an Internet website. Accordingly, the cited figures of Smith do not disclose a selector displayed on an Internet website.
The Examiner respectfully disagrees. Smith clearly discloses a mobile site as disclosed in paragraph 0038, therefore an internet website. The mobile application/mobile site is shown throughout figures 9-13. Specifically, the figures show several ways of searching of files with icons of a magnifying glass, conventionally denoting search functionality. Given a broad and reasonable interpretation of the above limitation, Smith discloses creating content, i.e. original resources such as documents, pictures and etc., at the user device (0098). Since the created content, i.e. original resource, resides on the user device, it can be opened locally and the figures 9-13 clearly show search functionality. Therefore, Smith clearly shows searching for location of files and opening selected files through the mobile site (i.e. internet site).
Appellant argues that the figures themselves are insufficient to disclose "one or more selectors... that, when selected, are configured to allow . . . opening locally, any file already residing on the computing device." FIG. 13C does have an "open fie" selector, but presumably this only allows the user to open files that have already been synced or, in other words, uploaded to the host server. Presumably, the user would not be able to use the "open file" selector within the displayed Box mobile application to open any files which have not been synced to the remote Box servers. 
The Examiner respectfully disagrees. The above response details searching of files and creation of files locally, thus searching for local files and ability to open files. The graphical user interface clearly shows that files can be searched and opened.
Accordingly, the argument that this selector allows for opening locally "any file already residing on the computing device" is incorrect. Presumably it would not allow opening of any file that is not synced to the remote host server. As Smith is inherently a synchronization system, as established above with respect to claim 1, there is no reason to assume that the system would have any reason or use in allowing the opening of local files that are not synchronized-this would not help with the system's main purpose of providing multi-user collaboration and offline editing. It is insufficient to argue that Smith might or could have such functionality, the functionality must necessarily flow from the teachings of Smith to argue inherency, per In re Rijckaert and Ex parte Levy, supra. Such functionality does not necessarily flow from the teachings of Smith, and thus there is no inherency of these claim elements.
The Examiner respectfully disagrees. Even if files have to be uploaded to the host server, they still can be searched and edited locally, hence opened prior to uploading and syncing with the host server. Therefore, Smith’s graphical user interface would lead one of ordinary skill in the art that searching tools and opening/editing of files are inherent in an application that allows for searching and creation of files. Also see the responses above.
Appellant argues on page 42 s. Independent Claim 26-The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, each and every element of the claim.
In making the 35 U.S.C. 102(a)(1) rejection of claim 26 the examiner simply argues at p. 7 that it is rejected for the same reasons as claims 1 and 24 without further elaboration. Accordingly, the examiner has not established a prima facie case of anticipation of claim 26, or appellant has successfully rebutted it, for the same reasons as those supplied above for claims 1 and 24. Appellant therefore requests the Board to reverse the 102(a)(1) rejection of claim 26.
The Examiner respectfully disagrees. All responses to the arguments for claims 1 and 24 above are applied towards claim 26.
Additionally, claim 26 includes the limitation "the one or more selectors configured to...allow selection of an original resource using the resource explorer, wherein the original resource comprises one of a file and a folder, wherein the original resource already resides on one of the computing device and a file share that is mapped on the computing device."
This limitation is not included in claim 1 or claim 24 and therefore, by rejecting claim 26 without addressing this claim language, the examiner commits error by running afoul of In re Wilson, supra, which requires that all words in a claim be considered when determining its patentability. In light of the above, the examiner has failed to show how Smith teaches or suggests, explicitly or inherently, every limitation of claim 26. The examiner has thus not met the evidentiary burden necessary to establish a prima facie case of anticipation of claim 26, or appellant has successfully rebutted it, and appellant therefore requests the Board to reverse the 102(a)(1) rejection of claim 26.
The Examiner respectfully disagrees. Smith clearly discloses FIGS. 13A-E depict example screenshots of the user interface of a mobile application used to access a web-based collaboration platform on a tablet device. As shown above the web based collaboration environment can be accessed via mobile site (0038). For example, through the mobile application on the tablet device, a user can access files and folders of the web-based collaboration platform (0099).  The Examiner has addressed the alternative of ‘a file share is mapping on the computing device. However the files in Smith that are not edited would have the same version on the resource selector and residing on the computing device. The claim requires the original resource to reside on one of the computing device or a file share that is mapped on the computing device. Since files can be accessed for editing and after the editing be uploaded thus mapping to a file share on the computing device (0099).
Appellant argues on page 43 that t. Independent Claim 27-The examiner's anticipation rejection is error by failure to show how Smith teaches or suggests, either expressly or inherently, each and every element of the claim.
In making the 35 U.S.C. 102(a)(1) rejection of claim 27 the examiner simply argues at p. 7 that it is rejected for the same reasons as claims 1 and 24 without further elaboration. Accordingly, the examiner has not established a prima facie case of anticipation of claim 27, or appellant has successfully rebutted it, for the same reasons as those supplied above for claims 1 and 24. 
The Examiner respectfully disagrees. All responses to the arguments for claims 1 and 24 above are applied towards claim 27.
Appellant therefore requests the Board to reverse the 102(a)(1) rejection of claim 27. Additionally, claim 27 includes the limitation "the one or more selectors configured to...allow selection of an original resource using the resource explorer, wherein the original resource comprises one of a file and a folder, wherein the original resource already resides on one of the computing device and a file share that is mapped on the computing device."
The Examiner respectfully disagrees. Smith clearly discloses FIGS. 13A-E depict example screenshots of the user interface of a mobile application used to access a web-based collaboration platform on a tablet device. As shown above the web based collaboration environment can be accessed via mobile site (0038). For example, through the mobile application on the tablet device, a user can access and select files and folders of the web-based collaboration platform (0099). The claim requires the original resource to reside on one of the computing device or a file share that is mapped on the computing device. Since files can be accessed for editing and after the editing be uploaded thus mapping to a file share on the computing device (0099). Therefore Smith clearly discloses resource selector which allows selection of the original resource. Given the broadest reasonable interpretation of the above argued limitation, Smith also discloses creating content, i.e. original resources such as documents, pictures and etc., at the user device (0098). Since the created content, i.e. original resource, resides on the user device, it can be opened locally.
This limitation is not included in claim 1 or claim 24 and therefore, by rejecting claim 27 without addressing this claim language, the examiner commits error by running afoul of In re Wilson, supra, which requires that all words in a claim be considered when determining its patentability.
The Examiner respectfully disagrees. It should be noted that all the limitations were considered when determining patentability.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Mehmood B. Khan/Primary Examiner, Art Unit 2468                                                                                                                                                                                                        
Conferees:
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2400        
                                                                                                                                                                                                /KHALED M KASSIM/Primary Examiner, Art Unit 2468                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.